DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
	The Examiner notes that in [0021] of the Specification, “Sa” is defined as the arithmetic mean height as measured using ISO 25178. In the absence of the standard being provided with the application, the measurement of the Sa will be treated as being measured by the ISO standard as defined at the time of the effective filing date of the application. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.








Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  WO 2015016161 A1 (Imamura) (copy provided in IDS of 10/02/2018 and Machine Translation provided and cited).

Regarding claim 1, Imamura discloses a Fe-B-Si-based thin amorphous alloy strip having a component composition of (Fe80B10Si10)98.5Cr1C0.5 in at. %, which reads on “an amorphous alloy thin strip having a component composition that is represented by a chemical formula of FexBySiz (x: 78 – 83 at. %, y: 8 – 15 at. %, and z: 6 – 13 at. %)” (Table 2, Ex. 12).
Imamura further discloses the number of air pockets in a surface in contact with a cooling roll is 8/mm2 or less which reads on “generation density of air pockets on a face contacting with a cooling roll is not more than 8 pockets per 1 mm2” ([0007]).
Imamura is silent to “an arithmetic mean height Sa on portions other than the air pockets is not more than 0.3 µm.” However, as stated above, Imamura discloses an example that anticipates the claimed invention in composition and structure. Additionally, the method utilized by Imamura for manufacture is substantially identical to the process disclosed in the instant application. Imamura discloses using a single-roll copper rapid quenching roll rotating at high speed as CO2 or CO gas is sprayed behind the alloy ejection nozzle ([0038, 0040]). The instant application discloses the process used at [0034], which includes using a single-roll copper cooling roll rotating at high speed as CO2 or CO gas is injected behind the alloy ejection nozzle.
As the claimed amorphous alloy thin strip and the prior art thin amorphous alloy strip are substantially identical in composition, structure and process of manufacture, “a prima facie case prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product” (See MPEP 2112.01 (I)). In this way, it is taken that Imamura possesses “an arithmetic mean height Sa on portions other than the air pockets is not more than 0.3 µm” as recited in the claim absent evidence to the contrary.

Regarding claim 2, Imamura discloses that the example also contains 1 at. % Cr which reads on “wherein one or two selected from Cr: 0.2 – 1 at. % and Mn: 0.2 – 2 at. % is included in addition to the above chemical composition” (Table 2, Ex. 12).
Regarding claim 3, Imamura discloses that the example contains 0.5 at. % C which reads on “wherein one or two selected from C: 0.2 – 2 at. % and P: 0.2 – 2 at. % is included in addition to the above chemical composition” (Table 2, Ex. 12).
Regarding claim 4, Imamura discloses that the example contains 0.5 at. % C which reads on “wherein one or two selected from C: 0.2 – 2 at. % and P: 0.2 – 2 at. % is included in addition to the above chemical composition” (Table 2, Ex. 12).

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5833769 (Kogiku).
Regarding claim 1, Kogiku discloses a wide iron-based amorphous alloy thin strip including the components FeaBbSic, exemplified with the following atomic proportions:  a = 81 at. %, b = 11.5 at. %, c = 6.5 at. %, which reads on “an amorphous alloy thin strip… represented xBySiz (x: 78 – 83 at. %, y: 8 – 15 at. %, and z: 6 – 13 at. %) (C2/L24-17, Table 1, Ex. 7 “Fe81B11.5Si6.5C0.4Mn0.6”).
Kogiku further discloses that the strip has an average surface roughness Ra of about 0.7 µm or less which encompasses the as-recited range of “not more than 0.3 µm” (C2/L47-49). While Kogiku does not explicitly give an example within the as-recited range, Kogiku does disclose that with increased amounts of CO2 gas used in the processing of the alloy, the surface roughness decreases (Fig. 5). This decrease in surface roughness minimizes the iron loss (W13/50) which increases the lifetime of the alloy strip in its final product. In this way, Kogiku discloses the claimed subject matter with “sufficient specificity to constitute an anticipation under the statute” (See MPEP 2131.03 (II)). Notably, there is no disclosure currently of record that establishes the criticality of such a feature.
Kogiku is silent to the “generation density of air pockets on a face contacting with a cooling roll is not more than 8 pockets per 1 mm2.” However, as stated above, Kogiku discloses an example that anticipates the claimed invention in composition and structure. Additionally, the method utilized by Kogiku for manufacture is substantially identical to the process disclosed in the instant application. Kogiku discloses using a single-roll copper rapid quenching roll rotating at high speed as CO2 or CO gas is sprayed behind the alloy ejection nozzle ([C8/L6, 15, C7/L52-54]). The instant application discloses the process used at [0034], which includes using a single-roll copper cooling roll rotating at high speed as CO2 or CO gas is injected behind the alloy ejection nozzle.
As the claimed amorphous alloy thin strip and the prior art thin amorphous alloy strip are substantially identical in composition, structure and process of manufacture, “a prima facie case of either anticipation or obviousness has been established. When the PTO shows a sound basis prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product” (See MPEP 2112.01 (I)). In this way, it is taken that Kogiku possesses a “generation density of air pockets on a face contacting with a cooling roll is not more than 8 pockets per 1 mm2” absent evidence to the contrary.

Regarding claim 2, Kogiku discloses the example contains Mne to the alloy with e = 0.6 at. % which reads on “wherein one or two selected from Cr: 0.2 – 1 at. % and Mn: 0.2 – 2 at. % is included in addition to the above chemical composition” (Table 1, Ex. 7).
Regarding claim 3, Kogiku discloses the example contains Cd in the alloy with d = 0.4 at. % which reads on “wherein one or two selected from C: 0.2 – 2 at. % and P: 0.2 – 2 at. % is included in addition to the above chemical composition” (Table 1, Ex. 7).
Regarding claim 4, Kogiku discloses the example contains Cd in the alloy with the example contains Cd in the alloy with d = 0.4 at. % which reads on “wherein one or two selected from C: 0.2 – 2 at. % and P: 0.2 – 2 at. % is included in addition to the above chemical composition” (Table 1, Ex. 7).

Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. 103 as being obvious over WO 2015016161 A1 (Imamura) (copy provided in IDS of 10/02/2018 and Machine Translation provided and cited).

claim 1, Imamura discloses a Fe-B-Si-based thin amorphous alloy strip having a component composition with the chemical formula of (Fe80B10Si10)98.5Cr1C0.5 in at. %, which reads on “an amorphous alloy thin strip having a component composition that is represented by a chemical formula of FexBySiz (x: 78 – 83 at. %, y: 8 – 15 at. %, and z: 6 – 13 at. %)” (Table 2, Ex. 12).
Imamura further discloses the number of air pockets in a surface in contact with a cooling roll is 8/mm2 or less which reads on “generation density of air pockets on a face contacting with a cooling roll is not more than 8 pockets per 1 mm2” ([0007]).
Imamura is silent to “an arithmetic mean height Sa on portions other than the air pockets is not more than 0.3 µm.” However, Imamura teaches that the arithmetic average roughness Ra and the air pocket ratio are conventionally considered as indicators showing suitable surface properties of the thin alloy strip in contact with the quench roll, and that air pockets on the surface of the ribbon in contact with the quench roll inhibit heat transfer, making the amorphization unstable, thereby decreasing the magnetic properties of the thin strip. Imamura teaches that in order to reduce air pockets, the surface roughness of the quench roll itself should be small as possible ([0017, 0028, 0034]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to minimize the surface roughness of the quench roll as taught by Imamura in combination with the air pocket minimization to maximize the magnetic properties also disclosed by Imamura in order to minimize the roughness of the surface of the thin strip in contact with the quench roll because by minimizing the air pockets and the surface roughness of the quench roll, one having ordinary skill in the art would ensure a smoother 

Additionally, the method utilized by Imamura for manufacture is substantially identical to the process disclosed in the instant application. Imamura discloses using a single-roll copper rapid quenching roll rotating at high speed as CO2 or CO gas is sprayed behind the alloy ejection nozzle ([0038, 0040]). The instant application discloses the process used at [0034], which includes using a single-roll copper cooling roll rotating at high speed as CO2 or CO gas is injected behind the alloy ejection nozzle. The prior art product is substantially identical in structure, composition and process of manufacture as the claimed product and “[W]here the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established” (See MPEP 2112.01 (I)).

Regarding claim 2, Imamura discloses that the alloy also contains 0.2 – 1 at. % of Cr and/or 0.2 – 2 at. % of Mn and exemplifies an alloy containing 1 at. % Cr which reads on “wherein one or two selected from Cr: 0.2 – 1 at. % and Mn: 0.2 – 2 at. % is included in addition to the above chemical composition” (Abstract, Table 2, Ex. 12). 
Regarding claim 3, Imamura discloses that the alloy further preferably contains one or more substances selected from 0.2 – 2 at. % of C and 0.2 – 2 at. % of P and exemplifies an alloy containing 0.5 at. % C which reads on “wherein one or two selected from C: 0.2 – 2 at. % and P: 0.2 – 2 at. % is included in addition to the above chemical composition” (Abstract, Table 2, Ex. 12).
claim 4, Imamura discloses that the alloy further preferably contains one or more substances selected from 0.2 – 2 at. % of C and 0.2 – 2 at. % of P and exemplifies an alloy containing 0.5 at. % C which reads on “wherein one or two selected from C: 0.2 – 2 at. % and P: 0.2 – 2 at. % is included in addition to the above chemical composition” (Abstract, Table 2, Ex. 12).

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over US 5833769 (Kogiku).
Regarding claim 1, Kogiku discloses a wide iron-based amorphous alloy thin strip including the components FeaBbSic, in the following approximate atomic proportions: 78 ≤ a ≤ 81 at. %, 9 ≤ b ≤ 13 at. %, 6 ≤ c ≤ 12 at. %, which reads on “an amorphous alloy thin strip… represented by a chemical formula of FexBySiz (x: 78 – 83 at. %, y: 8 – 15 at. %, and z: 6 – 13 at. %) (C2/L26-33) (See MPEP 2144.05 (I)).
	Kogiku further discloses that the strip has an average surface roughness Ra of about 0.7 µm or less which encompasses the as-recited range of “not more than 0.3 µm” (C2/L47-49) (See MPEP 2144.05 (I)).
 	Kogiku is silent to the “generation density of air pockets on a face contacting with a cooling roll is not more than 8 pockets per 1 mm2.” However, Kogiku does teach casting the thin strip in the presence of a carbonic acid gas, such as CO2 (C2/L15-16). Kogiku further teaches that when the concentration of the CO2 gas is less than 40 vol. %, a large number of recesses (pockets) are formed by gas bubbles caught at the surface of the thin strip, which increases the surface roughness accordingly. This increase in roughness reduces the rate of heat transfer from the alloy to the roll and decreases the cooling speed. Kogiku then teaches that it is preferable to 2 gas between the nozzle and the roll from the rear of the nozzle (i.e. upstream) (C7/L45-49, C7/L52-54). 
One having ordinary skill in the art would be motivated to minimize the generation of air pockets in the amorphous alloy thin strip, in order to maintain a heat transfer and cooling rate that results in the correct morphology, and in this way, be able to render obvious the claimed range for air pocket generation in the amorphous alloy thin strip.

Regarding claim 2, Kogiku discloses optionally adding Mne to the alloy with 0.2 ≤ e ≤ 1.0 at. % which overlaps with “wherein Mn: 0.2 – 2 at. % is included in addition to the above chemical composition” (C2/L27, 33) (See MPEP 2144.05 (I)).
Regarding claim 3, Kogiku discloses including Cd in the alloy with 0.2 ≤ d ≤ 1.0 at. % and exemplifies an alloy containing 2 at. % C which lies within “wherein C: 0.2 – 2 at. % is included in addition to the above chemical composition” (C2/26, 32, Table 1, Ex. 11) (See MPEP 2144.05 (I)). 
Regarding claim 4, Kogiku discloses including Cd in the alloy with 0.2 ≤ d ≤ 1.0 at. % and exemplifies an alloy containing 2 at. % C which lies within “wherein C: 0.2 – 2 at. % is included in addition to the above chemical composition” (C2/26, 32, Table 1, Ex. 11) (See MPEP 2144.05 (I)).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10519534 B2 (Okabe '534) in view of US 5833769 (Kogiku). 
Regarding claim 1, Okabe ‘534 claims “An iron-based amorphous alloy thin strip having a chemical composition represented by a chemical formula of FexBySiz (wherein x is 78-83 at %, y is 11-15 at % and z is 6-13 at %), wherein a number of recesses on a surface that contacted a cooling roll during formation of the thin strip is not more than 8 pockets/mm2 which reads on “an amorphous alloy thin strip having a component composition that is represented by a chemical formula of FexBySiz (x: 78 – 83 at. %, y: 8 – 15 at. %, and z: 6 – 13 at. %)” and “generation density of air pockets on a face contacting with a cooling roll is not more than 8 pockets per 1 mm2” (Claim 1).  The Examiner notes that the phrase “recesses” in claim 1 of Okabe ‘534 is used as a synonym for air pockets as evidenced in the claim limitation.

However, Okabe ‘534 does not claim “an arithmetic mean height Sa on portions other than the air pockets is not more than 0.3 µm.” 
Kogiku discloses an iron-based cast amorphous alloy thin and wide strip … consisting essentially of FeaBbSicCd, in approximate atomic percentages of components a, b, c, and d in the following ranges: 78 ≤ a ≤ 81 at. %, 9 ≤ b ≤ 13 at. %, 6 ≤ c ≤ 13 at. %, 0.4 ≤ d ≤ 1.0 at. %. Kogiku further discloses said strip as formed in said casting process has an average surface roughness Ra of about 0.7 µm or less (C2/L26-33, C2/L47-49). Kogiku is silent to the “generation density of air pockets on a face contacting with a cooling roll is not more than 8 pockets per 1 mm2.” 
2 (C2/L15-16). Kogiku further teaches that when the concentration of the CO2 gas is less than 40 vol. %, a large number of recesses (pockets) are formed by gas bubbles caught at the surface of the thin strip, which increases the surface roughness accordingly. This increase in roughness reduces the rate of heat transfer from the alloy to the roll and decreases the cooling speed. Kogiku then teaches that it is preferable to blow the CO2 gas between the nozzle and the roll from the rear of the nozzle (i.e. upstream) (C7/L45-49, C7/L52-54). 
One having ordinary skill in the art would be motivated to minimize the generation of air pockets in the amorphous alloy thin strip, in order to maintain a heat transfer and cooling rate that results in the correct morphology of the amorphous alloy thin strip. 
Although Okabe ‘534 is silent to the feature claimed in the instant application, (i.e. Sa of not more than 0.3 µm), the compositions claimed between both Okabe ‘534 and Kogiku are substantially identical, and one having ordinary skill in the art would find it obvious that the as claimed amorphous alloy thin strips of Okabe ‘534 and Kogiku would share the same properties in structure. 
In this way, one having ordinary skill in the art would find it obvious and have a reasonable expectation of success to produce an amorphous alloy that minimizes the surface roughness to maximize the magnetic properties, by utilizing the as claimed Okabe ‘534 composition with the teachings of Kogiku.   














Regarding claim 2, Okabe ‘534 claims also contains 0.2 – 1 at. % of Cr and/or 0.2 – 2 at. % of Mn which reads on “wherein one or two selected from Cr: 0.2 – 1 at. % and Mn: 0.2 – 2 at. % is included in addition to the above chemical composition” (Claim 2).
claim 3, Okabe ‘534 claims further preferably contains one or more substances selected from 0.2 – 2 at. % of C and 0.2 – 2 at. % of P which reads on “wherein one or two selected from C: 0.2 – 2 at. % and P: 0.2 – 2 at. % is included in addition to the above chemical composition” (Claim 3).
Regarding claim 4, Okabe ‘534 claims further preferably contains one or more substances selected from 0.2 – 2 at. % of C and 0.2 – 2 at. % of P which reads on “wherein one or two selected from C: 0.2 – 2 at. % and P: 0.2 – 2 at. % is included in addition to the above chemical composition” (Claim 4).

Claims 1-4 directed to an invention not patentably distinct from claims 1-4 of commonly assigned U.S. Patent: 10519534. Specifically, both the instant application and the U.S. Patent claim an amorphous alloy thin strip with identical chemical compositions and structure Except that Okabe is silent to the Sa feature as claimed.
However, Okabe ‘534’s silence to the Sa value for the prior art amorphous alloy thin strip does not exclude this property from the prior art amorphous alloy thin strip. Rather, one having ordinary skill in the art would appreciate that due to the substantially identical nature of the prior art’s amorphous alloy thin strip to the claimed amorphous alloy thin strip, this Sa value should inherently exist in the prior art amorphous alloy thin strip. 
The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned U.S. Patent: 10519534 , discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL E. GIL-FIGUEROA whose telephone number is (571)272-1032.  The examiner can normally be reached on M-F 08:00-16:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.G-F./Examiner, Art Unit 1735                                                                                                                                                                                                        


/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731